 Fill in this information to identify the case:


 Debtor 1              Kerry L. Lute

 Debtor 2
 (Spouse, if filing)


 United States Bankruptcy Court for the:    Western                   District of Louisiana
                                                                                 (State)
 Case number           18-20299




  Official Form 410S2
  Notice of Post-Petition Mortgage Fees, Expenses and Charges                                                                                  12/16
   If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
   principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
   assert are recoverable against the debtor or against the debtor's principal residence.

   File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

                            SN Servicing Corporation as servicer for U.S. Bank
                            Trust National Association as Trustee of Chalet
Name of creditor:           Series III Trust                                               Court claim no. (if known):   7

Last 4 digits of any number you use to
identify the debtor’s account:                    9361

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

☐ No

☒ Yes.         Date of the last notice:    12/11/2019


Part 1:           Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
indicate that approval in parentheses after the date the amount was incurred.
      Description                                                Dates incurred                                      Amount

 1.      Late charges                                                                                                         (1)   $   0.00

 2.      Non-sufficient funds (NSF) fees                                                                                      (2)   $   0.00

 3.      Attorney fees                                                    2/24/2020 (1st Objection to Confirmation)           (3)   $ 150.00

 4.      Filing fees and court costs                                                                                          (4)   $   0.00

 5.      Bankruptcy/Proof of claim fees                                                                                       (5)   $   0.00

 6.      Appraisal/Broker’s price opinion fees                                                                                (6)   $   0.00

 7.      Property inspection fees                                                                                             (7)   $   0.00

 8.      Tax advances (non-escrow)                                        Parish Tax 05/19/2020                               (8)   $ 759.32
                                                                          FPI: 1/3/2020; 1/6/2020; 2/4/2020;
                                                                          2/5/2020; 3/4/2020; 4/7/2020; 4/8/2020;
 9.      Insurance advances (non-escrow)                                  5/4/2020; 5/5/2020; 6/2/2020; 6/5/2020              (9)   $ 307.76

10.      Property preservation expenses. Specify:                                                                            (10)   $   0.00

11.      Other. Specify:                                                                                                     (11)   $   0.00

12.      Other. Specify:                                                                                                     (12)   $   0.00

13.      Other. Specify:                                                                                                     (13)   $   0.00

14. Other. Specify:                                                                                                          (14)   $   0.00
The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002. 1.


               18-20299
Official Form 410S2               - #43 File Notice
                                             07/08/20      Enter Mortgage
                                                    of Postpetition 07/08/20 15:40:28
                                                                          Fees,            Main
                                                                                Expenses, and    Document Pg 1 of 3
                                                                                              Charges                                            page 1
Debtor 1        Kerry L. Lute                                                                   Case number (if known)   18-20299
               First Name           Middle Name                Last Name




 Part 2:        Sign Here

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

     ☐ I am the creditor.

     ☒ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



        /s/ Matthew Resor                                                             Date     07/08/2020
         Signature



 Print                 Matthew                                         Resor            Title   Attorney for Creditor (Bar no. 36929)
                       First Name                Middle Name           Last Name


 Company               Jackson & McPherson, LLC

 Address                935 Gravier Street, Suite 1400
                       Number           Street



                       New Orleans                             LA           70112
                       City                                    State        Zip Code




 Contact phone          504-581-9444                                                   Email    mresor@jacksonmcpherson.com




               18-20299
Official Form 410S2                 - #43 File Notice
                                               07/08/20      Enter Mortgage
                                                      of Postpetition 07/08/20 15:40:28
                                                                            Fees,            Main
                                                                                  Expenses, and    Document Pg 2 of 3
                                                                                                Charges                                 page 2
                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION
      IN RE:    KERRY L. LUTE                                  CASE NO. 18-20299


                DEBTOR                                         CHAPTER 13

                                CERTIFICATE OF SERVICE

       I certify that a copy of the Notice of Post-Petition Mortgage Fees, Expenses and Charges

of SN Servicing Corporation, as servicer for U.S. Bank Trust National Association as Trustee of

Chalet Series III Trust has been served on the Debtor at the address listed below by United States

Mail, postage prepaid, and to Debtor's counsel and the Chapter 13 Trustee electronically, through

CM/ECF on July 8, 2020.

Kerry L. Lute
2113 8th St.
Lake Charles, LA 70601

Wade N. Kelly, Counsel for Debtor
wnkellylaw@yahoo.com

Keith A. Rodriguez, Chapter 13 Trustee
ecf@keithrodriguez.com

/s/ Matthew Resor
Matthew Resor (No. 36929)




  18-20299 - #43 File 07/08/20 Enter 07/08/20 15:40:28 Main Document Pg 3 of 3
